Madden, Judge,
dissenting:
The court has decided, and I agree, that the Government used the methods contemplated by the parties to the contract in making the stock pile of materials here in question, and exercised reasonable care and diligence in its carrying out of those methods. It has thereby decided that the contention upon which the plaintiff’s whole case rests is unfounded. That contention is that the Government agreed, in its contract, to make a stock pile which would contain as large a percentage of pebbles of pumice, as distinguished from fines .and other materials, as'the materials previously excavated by the plaintiff by hand methods contained. Such an operation, applied to the tonnage stipulated in the contract, would have been wholly impracticable, and the court has held that there was no such agreement to do it.
However, the court holds, and I think erroneously, that the contract required the Government to lay up such a pile of materials, including fines, that out of it could be screened 100,000 tons of pebble pumice. Since, the court concludes, *79there were only 100,000 tons in all in the pile, and since 26.7 percent of that would have been screened out if the material had been screened, the court concludes that there was a shortage of 26,700 yards of pure pebble pumice in the pile, for which the court awards the plaintiff $66,750 in damages for breach of contract. The court has thus inserted the word “pure” before the words “pebble pumice” in the contract, although neither party contends that the contract had that meaning. The court has found that in the original deposit there was 18.6 percent of fines, so that if the contract had contemplated hand excavation, a pile of 100,000 tons in all would have contained 18,600 tons of fines. The plaintiff, in its use of pebble pumice in the past, had screened it very little, so it would have used material from such a stock pile practically without screening. It is impossible to suppose that the plaintiff would have claimed that the stock pile should contain, not 100,000 tons, as it said, but some 123,000 tons so that if it had been thoroughly screened, which nobody intended to do or thought it was necessary to do, there would have emerged 100,000 tons of “pure” pebble pumice, which nobody contends that the contract called for.
The judgment of the court includes, therefore, payment for 18,600 tons of asserted shortage which would have existed if the Government had excavated by hand, but which 18,600 tons of fines would have, in fact, been practically all used by the plaintiff if it had operated in the same way that it did before the Government came on the scene, i. e., by hand excavation and without screening. Could it then, having used practically all of the 18,600 tons of materials in the normal course of its operations, have claimed that the Government should furnish it another 18,600 tons of pure pebble pumice? It seems to me that the court, having decided that the contract did not call for laying up a pile of pure pebble pumice, or of any other kind of pebble pumice except what a practicable operation, reasonably and prudently carried out, would produce, should conclude that the tonnage of 100,000 tons called for in the contract meant that tonnage of that kind of material. There is no evidence and no contention that the parties meant, by their contract, that there was to be more than 100,000 tons of anything in the stock *80pile. The whole dispute is as to whether the material that was put in the stock pile was the proper kind of material to put there, and the court has held that it was. ' ■
The court has awarded the plaintiff $66,750 as damages for not having had piled up for it some 30,000 tons more of material which, the plaintiff contends, is worthless and useless. The plaintiff’s contention is that it has made no use and can make no use of the 100,000 tons already in its stock pile. Obviously the plaintiff has not, therefore, been damaged by $66,750 Or any other amount by not having a still larger pile of worthless material. The court’s decision that the material put into the stock pile was of the quality intended by the contract to be put there, coupled with the plaintiff’s evidence and argument that the material is worthless, add up to the result that the' plaintiff made a contract the performance of which was of no benefit to it. That being the case, partial nonperformance could not call for more than nominal damages; which we are not authorized to award. And to award substantial damages, as the court has done, in the face of the plaintiff’s: evidence that complete performance of the contract, as the court has construed the contract, would have been worthless to it, makes the court’s conclusion as to the amount of the damage a pure speculation.
I would dismiss the plaintiff’s petition.
Judge LxtteetoN has authorizéd me to say that he agrees with what I have written.